Citation Nr: 0737053	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-16 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased initial rating for erectile 
dysfunction, rated as noncompensable.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to December 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In an April 2002 rating decision, the RO granted 
service connection for this issue along with several others.  
The veteran appeals the initial rating for this disability.  

In April 2007, the claim was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
action directed in the remand has been accomplished, and the 
claim has been returned to the Board for decision.


FINDING OF FACT

Erectile dysfunction is manifested by erectile dysfunction 
only; there is no medical evidence indicating any penile 
deformity.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
disability evaluation for erectile dysfunction have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.3, 4.7, 4.31, 4.115b, Diagnostic Code 7522 
(2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in December 2001, April 2005, March 2006, and April 
2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In August 2007, the 
veteran indicated that he had no additional evidence to 
present.  Adequate opportunities to submit evidence and 
request assistance have been provided.

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings in the aforementioned March 2006 and August 2007 VCAA 
letters.  Moreover, considering the multiple, detailed 
letters following the initial December 2001 letter, any 
failure in the timing of VCAA notice by the RO constituted 
harmless error.  See also Conway v. Principi, 353 F.3d 1369, 
1374 (2004).  There has been no prejudicial error in the duty 
to inform the veteran.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007)).

The veteran's service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  Social 
Security Administration records were requested and a negative 
response was received, as the records have apparently been 
destroyed.  Based on the foregoing, the Board finds that, in 
the circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).

A claim for a higher rating, when placed in appellate status 
by disagreement with the original or initial rating award 
(service connection having been allowed, but not yet 
ultimately resolved), remains an "original claim" and is not 
a new claim for an increased rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In such cases, separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2 (2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

The veteran appeals the initial rating assigned following the 
April 2002 rating decision granting service connection.  
Thus, consideration of staged ratings is appropriate.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a veteran's claim are in approximate balance, 
thereby creating a reasonable doubt as to the merits of a 
claim, the veteran prevails.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is inapplicable.  
Id. at 1365.

The veteran's service-connected erectile dysfunction has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 7522.  38 C.F.R. § 4.115b.  The Board 
notes that service connection for erectile dysfunction was 
granted as secondary to service-connected diabetes mellitus 
by the aforementioned 2002 rating decision.



752
2
Penis, deformity, 
Ratin
g

Penis, deformity, with loss of 
erectile power 
20
20 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

VA treatment records and examination reports contain findings 
associated with diabetes mellitus and peripheral neuropathy 
since the date of claim.  

Private treatment records from Mercer Hospital show that the 
veteran was taking Viagra in November 2000.  

During a March 2002 VA diabetes mellitus examination, the 
veteran reported decreased sexual activity and noted he was 
taking Viagra.  He reported no polyuria. Physical examination 
revealed a normal genitourinary system.  The diagnosis was 
diabetes mellitus, sexual dysfunction, on Viagra.  

During a May 2005 VA diabetes mellitus examination, it was 
noted that there was no polyuria.  

The veteran underwent a VA examination for the genitourinary 
system in July 2007.  At that time, he reported erectile 
dysfunction for the past 10 years, getting worse presently.  
He noted loss of erectile power.  He reported he had not had 
sexual relations or ejaculation in five years.  Viagra was of 
minimal help.  The examiner noted erection was 3/10 which was 
insufficient.  Levitra was no help.  The examiner noted that 
the file had been reviewed.  The veteran's other health 
problems were noted.  Physical examination revealed a normal 
appearing phallus.  Erectile dysfunction was thought to be 
likely due to diabetes and neuropathy, but could also be due 
to other medical conditions and medications.  

The veteran clearly suffers erectile dysfunction secondary to 
service-connected diabetes mellitus.  The question herein is 
whether the veteran is entitled to a 20 percent evaluation 
under Diagnostic Code 7522, which entails both loss of 
erectile power and deformity of the penis.

The objective medical evidence reveals no deformity of the 
penis.  The Board cannot conclude there is a deformity when 
the medical examination conducted in July 2007 specifically 
found normal appearing phallus.

The Board cannot grant a 20 percent evaluation under 
Diagnostic Code 7522 for erectile dysfunction with deformity 
of the penis without deformity of the penis.  The veteran has 
been granted benefits for loss of use of creative organ based 
on findings on previous examination showing complete 
inability of erection sufficient for penetration and 
ejaculation.  The Board emphasizes that the medical evidence 
is entirely silent as to deformity.

The veteran's service-connected diabetes mellitus seems to 
have caused only loss of erectile power for which service 
connection on a secondary basis was granted.  Such loss alone 
warrants only a zero percent evaluation, as the criteria for 
a compensable evaluation under Diagnostic Code 7522 requires 
deformity of the penis.  38 C.F.R. §§ 4.31, 4.115b.

In sum, the only symptom attributable to the service- 
connected erectile dysfunction is simply the erectile 
dysfunction.  This alone without related deformity of the 
penis is insufficient for the granting of a compensable 
evaluation under Diagnostic Code 7522.  As the veteran does 
not meet the minimal criteria for a compensable evaluation 
under this provision, a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 (2007) whether 
or not raised by the veteran, as required by Schafrath.  
However, the Board finds no basis on which to assign a higher 
disability evaluation in that the veteran manifests no 
separate and distinct symptoms of erectile dysfunction not 
contemplated in the currently assigned zero percent rating 
permitted under the Schedule.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the disability that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an increased initial rating for erectile 
dysfunction, rated as noncompensable, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


